Exhibit 10.3

1ST CENTURY BANCSHARES, INC.
2013 EQUITY INCENTIVE PLAN


NOTICE OF GRANT
AND
RESTRICTED STOCK AGREEMENT


You have been granted the number of shares of Restricted Common Stock of 1st
Century Bancshares, Inc. (the “Company”), as set forth below (“Common Shares”),
subject to the terms and conditions of the 1st Century Bancshares, Inc. 2013
Equity Incentive Plan (“Plan”), and this Notice of Grant and Restricted Stock
Agreement including the attachments hereto (collectively, “Notice and
Agreement”).  Unless otherwise defined in the Notice and Agreement, terms with
initial capital letters shall have the meanings set forth in the Plan.


Participant:
 
 
Home Address:
     
Soc. Sec. No:
 
 
Number of shares of Restricted Common Stock Granted:
     
Grant Date:
     
Period of Restriction and Release of Common Shares from Company’s Return Right
(see Sections 2 and 3 of attached Agreement)
   [Insert vesting schedule]



By signing below, you accept this grant of Common Shares and you hereby
represent that you: (i) agree to the terms and conditions of this Notice and
Agreement and the Plan; (ii) have reviewed the Plan and the Notice and Agreement
in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (iii) fully understand and
accept all provisions hereof; (iv) agree to accept as binding, conclusive, and
final all of the Administrator’s decisions regarding, and all interpretations
of, the Plan and the Notice and Agreement; and (v) agree to notify the Company
upon any change in your home address indicated above.


AGREED AND ACCEPTED:

 
Signature:
 
Print Name:
 



 
-1-

--------------------------------------------------------------------------------

 
 
1ST CENTURY BANCSHARES, INC.
2013 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


1.           Grant of Restricted Stock.  The Company has granted to you the
number of shares of Restricted Common Stock specified in the Notice of Grant on
the preceding page (“Notice of Grant”), subject to the following terms and
conditions.  In consideration of such grant, you agree to be bound by the terms
and conditions hereof, and by the terms and conditions of the Plan.


2.            Period of Restriction.  During the Period of Restriction specified
in the Notice of Grant, the Common Shares shall remain subject to the Company’s
Return Right (defined in Section 3).  The Period of Restriction shall expire and
the Company’s Return Right shall lapse as to the Common Shares granted in the
amount(s) and on the date(s) specified in the Notice of Grant (each, a “Release
Date”); provided, however, that no Common Shares shall be released on any
Release Date if the Participant has ceased Continuous Status as an Employee,
Consultant or Director on or prior to such date.  Any and all Common Shares
subject to the Company’s Return Right at any time shall be defined in this
Notice and Agreement as “Unreleased Common Shares.”


3.           Return of Restricted Stock to Company.  If Participant ceases
Continuous Status as an Employee, Consultant or Director for any reason (a
“Return Event”), the Company shall become the legal and beneficial owner of the
Unreleased Common Shares and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer such
Unreleased Common Shares to its own name.  The Participant shall continue to own
any Common Shares subject to the terms of the Plan and this Notice and Agreement
with respect to which the Participant has Continuous Status as an Employee,
Consultant or Director through the Release Date(s) specified in the Notice of
Grant for such Common Shares.


4.           Restriction on Transfer. Except for the transfer of the Common
Shares to the Company or its assignees contemplated by this Notice and
Agreement, none of the Common Shares or any beneficial interest therein shall be
transferred, encumbered or otherwise disposed of in any way until the Release
Date for such Common Shares set forth in this Notice and Agreement. In addition,
as a condition to any transfer of the Common Shares after such Release Date, the
Company may, in its discretion, require: (i) that the Common Shares shall have
been duly listed upon any national securities exchange or automated quotation
system on which the Company's Common Stock may then be listed or quoted; (ii)
that either (a) a registration statement under the Securities Act of 1933, as
amended (“Securities Act”) with respect to the Common Shares shall be effective,
or (b) in the opinion of counsel for the Company, the proposed purchase shall be
exempt from registration under the Securities Act and the Participant shall have
entered into agreements with the Company as reasonably required; and (iii)
fulfillment of any other requirements deemed necessary by counsel for the
Company to comply with Applicable Law.
 
5.           Retention of Common Shares.  To ensure the availability for
delivery of the Participant’s Unreleased Common Shares upon their return to the
Company pursuant to this Notice and Agreement, the Company shall retain
possession of the share certificates representing the Unreleased Common Shares,
together with a stock assignment duly endorsed in blank, attached hereto as
Exhibit A.  The Company shall hold the Unreleased Common Shares and related
stock assignment until the Release Date for such Common Shares. In addition, the
Company may require the spouse of Participant, if any, to execute and deliver to
the Company the Consent of Spouse in the form attached hereto as Exhibit
B.  When a Return Event or Release Date occurs, the Company shall promptly
deliver the certificate for the applicable Common Shares to the Company or to
the Participant, as the case may be.
 
 
-2-

--------------------------------------------------------------------------------

 
 
6.           Stockholder Rights.  Subject to the terms hereof, the Participant
shall have all the rights of a stockholder with respect to the Common Shares
while they are retained by the Company pursuant to Section 5, including without
limitation, the right to vote the Common Shares and to receive any cash
dividends declared thereon. If, from time to time prior to the Release Date,
there is (i) any stock dividend, stock split or other change in the Common
Shares, or (ii) any merger or sale of all or substantially all of the assets or
other acquisition of the Company, any and all new, substituted or additional
securities to which the Participant shall be entitled by reason of the
Participant's ownership of the Common Shares shall be immediately subject to the
terms of this Notice and Agreement and included thereafter as “Common Shares”
for purposes of this Notice and Agreement.


7.           Legends.  The share certificate evidencing the Common Shares, if
any, issued hereunder shall be endorsed with the following legend (in addition
to any legend required under applicable state securities laws):


THE COMMON SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER AND OBLIGATIONS TO RETURN TO THE COMPANY, AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY.


8.           U.S. Tax Consequences.  The Participant has reviewed with the
Participant's own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this Notice
and Agreement.  The Participant is relying solely on such advisors and not on
any statements or representations of the Company or any of its employees or
agents. The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant's own tax liability that may arise as a
result of the transactions contemplated by this Notice and Agreement. The
Participant understands that for U.S. taxpayers, Section 83 of the Internal
Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income the
difference between the purchase price for the Common Shares, if any, and the
fair market value of the Common Shares as of the date any restrictions on the
Common Shares lapse. In this context, “restriction” includes the right of the
Company to the return of the Common Shares upon a Return Event. The Participant
understands that if he/she is a U.S. taxpayer, the Participant may elect to be
taxed at the time the Common Shares are awarded as Restricted Stock rather than
when and as the Return Right expires by filing an election under Section 83(b)
of the Code with the IRS within 30 days from the date of acquisition. The form
for making this election is attached as Exhibit C hereto.


THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), IF
APPLICABLE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON THE PARTICIPANT'S BEHALF.


9.           General.


(a)           This Notice and Agreement shall be governed by and construed under
the laws of the State of Delaware.  The Notice and Agreement and the Plan, which
is incorporated herein by reference, represents the entire agreement between the
parties with respect to the shares of Restricted Common Stock granted to the
Participant.  In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Notice and Agreement, the terms and
conditions of the Plan shall prevail.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)           Any notice, demand or request required or permitted to be
delivered by either the Company or the Participant pursuant to the terms of this
Notice and Agreement shall be in writing and shall be deemed given when
delivered personally, deposited with a reputable courier service, or deposited
in the U.S. Mail, First Class with postage prepaid, and addressed to the parties
at the addresses set forth in the Notice of Grant, or such other address as a
party may request by notifying the other in writing.


(c)           The rights of the Company under this Notice and Agreement and the
Plan shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company's successors and assigns. The rights and obligations
of the Participant under this Notice and Agreement may only be assigned with the
prior written consent of the Company.


(d)           The Participant agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Notice and Agreement.


(e)            PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RELEASE OF COMMON
SHARES PURSUANT TO THIS AGREEMENT SHALL BE EARNED ONLY BY CONTINUING SERVICE AS
AN EMPLOYEE, CONSULTANT OR DIRECTOR, AND NOT THROUGH THE ACT OF BEING HIRED,
APPOINTED OR OBTAINING COMMON SHARES HEREUNDER.




#####
 
 
-4-

--------------------------------------------------------------------------------

 
EXHIBIT A


ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED I, __________________________, hereby sell, assign and
transfer unto _______________________________________(__________) Common Shares
of 1st Century Bancshares, Inc. standing in my name of the books of said
corporation represented by Certificate No. ________ herewith and do hereby
irrevocably constitute and appoint _____________________________ to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.


This Stock Assignment may be used only in accordance with the Notice of Grant
and the Restricted Stock Agreement between 1st Century Bancshares, Inc. and the
undersigned dated_____________, 20__.




Dated: _______________, 20___
 

  Signature: ______________________________  
Print Name: _____________________________

 


INSTRUCTIONS:


Please DO NOT fill in any blanks other than the signature lines.
The purpose of this assignment is to enable the Company to receive the return of
the Common Shares as set forth in the Notice and Agreement, without requiring
additional signatures on the part of the Participant.
 
 
-5-

--------------------------------------------------------------------------------

 
 
EXHIBIT B


CONSENT OF SPOUSE




I, ____________________, spouse of ___________________, have read and approve
the foregoing Notice of Grant and Restricted Stock Agreement (the “Notice and
Agreement”). In consideration of the Company's grant to my spouse of the Common
Shares of 1st Century Bancshares, Inc. as set forth in the Notice and Agreement,
I hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Notice and Agreement and agree to be bound by the
provisions of the Notice and Agreement insofar as I may have any rights in said
Notice and Agreement or any Common Shares issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state or country of our residence as of the date of the signing of the
foregoing Notice and Agreement.




Dated: _______________, 20__
 

  Signature of Spouse: ______________________________  
Print Name: _____________________________________

 
 
-6-

--------------------------------------------------------------------------------

 
  
EXHIBIT C


ELECTION UNDER SECTION 83(b)
OF THE U.S. INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:


1.           The name, address, taxpayer identification number and taxable year
of the undersigned are as follows:


Name:
 
Spouse:
 
Taxpayer I.D. No.:
 
Address:
     
Tax Year:
 



2.      The property with respect to which the election is made is described as
follows: __________________(________) shares of the common stock (“Common
Shares”) of 1st Century Bancshares, Inc. (the "Company").


3.      The date on which the property was transferred is ______________, 20__.


4.      The property is subject to the following restrictions:


The Common Shares are required to be returned to the Company in the event that
the undersigned ceases to perform services for the Company through certain dates
specified in the Notice of Grant and Restricted Stock Agreement between me and
the Company dated as of ___________, 20__. This right lapses with regard to a
portion of the Common Shares based on my Continued Status as an Employee,
Consultant  or Director over time.


5.      The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is:  $______________________.


6.      The amount (if any) paid for such property is: none.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.  The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.
 

Dated:   ___________________, 20____        
Signature of Taxpayer

 
The undersigned spouse of taxpayer joins in this election.
 

Dated:   ___________________, 20____        
Spouse of Taxpayer

 
 

-7-